Exhibit 10.1

Graphics [imgvhw0qoh1bel02420493.jpg]







Banc of America Leasing & Capital, LLC     
  Master Lease Agreement Number: 48148-90000

                                                

This Master Lease Agreement, dated as of March 4, 2019 (this “Agreement”), is by
and between Banc of America Leasing & Capital, LLC, a Delaware limited liability
company having an office at 2059 Northlake Parkway, 3 North, Tucker, GA 30084
(together with its successors and assigns, “Lessor”), and Industrial Services of
America, Inc. as “Lessee”, a corporation existing under the laws of the state of
Florida, and having its chief executive office and any organizational
identification number as specified with its execution of this Agreement below.
Certain defined terms used herein are identified in bold face and quotation
marks throughout this Agreement and in Section 15 below. This Agreement sets
forth the terms and conditions for the lease of Equipment between Lessor and
Lessee pursuant to one or more “Schedules” incorporating by reference the terms
of this Agreement, together with all exhibits, addenda, schedules, certificates,
riders and other documents and instruments executed and delivered in connection
with such Schedule (as amended from time to time, a “Lease”). Each Lease
constitutes a separate, distinct and independent lease of Equipment and
contractual obligation of Lessee. This Agreement is not an agreement or
commitment by Lessor or Lessee to enter into any future Leases or other
agreements, or for Lessor to provide any financial accommodations to Lessee.
Lessor shall not be obligated under any circumstances to advance any progress
payments or other funds for any Equipment or to enter into any Lease if there
shall have occurred a material adverse change in the operations, business,
properties or condition, financial or otherwise, of Lessee or any Guarantor.
This Agreement and each Lease shall become effective only upon Lessor’s
acceptance and execution thereof at its corporate offices set forth above.

 

1.                         Lease; Term; Non-Interference. Lessor and Lessee
agree to lease Equipment described in Schedules entered into from time to time,
together with all other documentation from Lessee required by Lessor with
respect to such Lease. Upon receipt of any item or group of Equipment intended
for Lease hereunder, Lessee shall execute a Schedule, with all information fully
completed and irrevocably accepting such Equipment for Lease, and deliver such
Schedule to Lessor for its review and acceptance. Provided no Event of Default
has occurred, Lessee shall be entitled to use and possess the Equipment during
the original Lease Term provided in the Schedule (together with any extensions
or renewals thereof in accordance with terms of the Lease, the “Lease Term”)
free from interference by any person claiming by, through or under Lessor.

 

2.                         Rent. “Rent” shall be payable to Lessor during the
Lease Term in the amounts and at the times provided in the Schedule. If any Rent
or other amount payable hereunder is not paid within 10 days of its due date,
Lessee shall pay an administrative late charge of 5% of the amount not timely
paid. All Rent and other amounts payable under a Lease shall be made in
immediately available funds at Lessor’s address above or such other place as
Lessor shall specify in writing. Unless otherwise provided herein, payments
received under any Lease will be applied to all interest, fees and amounts owing
thereunder (other than Rent), and then to Rent payable thereunder.

 

3.                         Net Lease; Disclaimer Of Warranties. Each Lease is a
net lease and a “finance lease” under Article 2A of the UCC. Upon the
“Acceptance Date” provided in the Schedule for each Lease, Lessee’s Obligations
thereunder (i) shall be non-cancelable, absolute and unconditional under all
circumstances for the entire Lease Term, (ii) shall be unaffected by the loss or
destruction of any Equipment, and (iii) shall not be subject to any abatement,
deferment, reduction, set-off, counterclaim, recoupment or defense for any
reason whatsoever. LESSOR IS NOT A VENDOR OR AGENT OF THE EQUIPMENT VENDOR, AND
HAS NOT ENGAGED IN THE SALE OR DISTRIBUTION OF ANY EQUIPMENT. LESSOR MAKES NO
EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES AS TO TITLE, MERCHANTABILITY,
PERFORMANCE, CONDITION, EXISTENCE, FITNESS OR SUITABILITY FOR LESSEE'S PURPOSES
OF ANY EQUIPMENT, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENTS, THE CONFORMITY
OF THE EQUIPMENT TO THE DESCRIPTION THEREOF IN ANY LEASE, OR ANY OTHER
REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO THE EQUIPMENT. If
Equipment is not delivered or properly installed, does not operate as warranted,
becomes obsolete, or is unsatisfactory for any reason, Lessee shall make all
claims on account thereof solely against Vendor and not against Lessor. Lessee
is solely responsible for the selection, shipment, delivery and installation of
the Equipment and its Vendors, expressly disclaims any reliance upon any
statements or representations made by Lessor in connection therewith, and has
received and approved the terms of any purchase orders, warranties, licenses or
agreements with respect to the Equipment. During the Lease Term, Lessee shall be
entitled, on a non-exclusive basis, to enforce any applicable Vendor warranties,
to the extent permitted thereby and by applicable law. Lessor assigns such
warranties to Lessee, to the extent permitted thereby, and agrees to cooperate
with Lessee, at Lessee’s sole cost and expense, in making any reasonable claim
against such Vendor arising from any defect in the Equipment.

   

Master Lease Agreement

1

--------------------------------------------------------------------------------




 

4.                         Use; Maintenance; Location; Inspection. Lessee shall:
(i) use, operate, protect and maintain the Equipment (a) in good operating
order, repair, condition and appearance, in the same condition as when received,
ordinary wear and tear excepted, (b) consistent with prudent industry practice
(but in no event less than the extent to which Lessee maintains other similar
equipment in the prudent management of its assets and properties), and (c) in
compliance with all applicable insurance policies, laws, ordinances, rules,
regulations and manufacturer's recommended maintenance and repair procedures,
and (ii) maintain comprehensive books and records regarding the use, operation,
maintenance and repair of the Equipment. The Equipment shall be used only within
the 48 contiguous United States, solely for business purposes (and not for any
consumer, personal, home, or family purpose), and shall not be abandoned or used
for any unlawful purpose. Lessee shall not discontinue use of any Equipment
except for normal maintenance nor, through modifications, alterations or
otherwise, impair the current or residual value, useful life, utility or
originally intended function of any Equipment without Lessor's prior consent.
Any replacement or substitution of parts, improvements, upgrades, or additions
to the Equipment during the Lease Term shall be the property of Lessor and
subject to the Lease, except that if no Event of Default exists, Lessee may at
its expense remove improvements or additions provided by Lessee that can be
readily removed without impairing the value, function or remaining useful life
of the Equipment. If requested by Lessor, Lessee shall cause Equipment to be
plainly marked to disclose Lessor's ownership, as specified by Lessor. Lessee
shall not change the location or, in the case of over-the-road vehicles, the
base of any Equipment specified in its Schedule without Lessor's prior written
consent. Lessor shall have the right to enter any premises where Equipment is
located and inspect it (together with related books and records) at any
reasonable time. 

  

5.                         Loss and Damage. Lessee assumes all risk of (and
shall promptly notify Lessor in writing of any occurrence of) any damage to or
loss, theft, confiscation or destruction of any Equipment from any cause
whatsoever (a “Casualty”) from the date shipped or otherwise made available to
Lessee and continuing until it is returned to and accepted by Lessor in the
condition required by the Lease, including Section 8 of this Agreement. If any
Equipment suffers a Casualty which Lessor determines is reparable, Lessee shall
at its expense promptly place the same in good repair, condition or working
order. If any Equipment suffers a Casualty which Lessor determines is beyond
repair or materially impairs its residual value (a “Total Loss”), Lessee shall
at Lessor’s option either (a) promptly replace such Equipment with a similar
item reasonably acceptable to Lessor having an equivalent value, utility and
remaining useful life of such Equipment, whereupon such replacement items shall
constitute Equipment for all purposes the Lease, or (b) on the Rent payment date
following such Casualty (or, if none, within 30 days) pay Lessor the Stipulated
Loss Value for such Equipment, together with all Rent scheduled for payment on
such date, and all accrued interest, late charges and other amounts then due and
owing under the Lease. Upon such payment following a Total Loss, the Lease with
respect to the Equipment suffering a Total Loss shall terminate, and Lessor
shall transfer all of its right, title and interest in such Equipment, free from
all liens and encumbrances created by Lessor, but otherwise on an “AS-IS,
WHERE-IS,” quitclaim basis. If less than all Equipment under a Schedule suffers
a Total Loss, (i) the Stipulated Loss Value with respect to any such item of
Equipment shall be calculated by reference to the allocable portion of “Lessor’s
Cost” provided in the applicable Schedule, Rent or other amount related to such
item, as reasonably determined by Lessor, and (ii) the remaining Rent under the
Schedule shall be proportionately reduced as reasonably calculated by Lessor
upon Lessor’s receipt of the payments described above.

 

6.                         Insurance. Lessee, at its own expense, shall keep
each item of Equipment insured against all risks for its replacement value, and
in no event less than its Stipulated Loss Value, and shall maintain public
liability and, with respect to Equipment that is over-the-road vehicles,
automotive liability insurance against such risks and for such amounts as Lessor
may require. All such insurance shall (a) be with companies rated “A-” or better
by A.M. Best Company, in such form as Lessor shall approve, (b) specify Lessor
and Lessee as insureds and provide that it may not be canceled or altered in any
way that would affect the interest of Lessor without at least 30 days' prior
written notice to Lessor (10 days' in the case of nonpayment of premium), (c) be
primary, without right of contribution from any other insurance carried by
Lessor and contain waiver of subrogation and “breach of warranty” provisions
satisfactory to Lessor, (d) provide that all amounts payable by reason of loss
or damage to Equipment shall be payable solely to Lessor, unless Lessor
otherwise agrees, and (e) contain such other endorsements as Lessor may
reasonably require. Lessee shall provide Lessor with evidence satisfactory to
Lessor of the required insurance upon the execution of any Schedule and promptly
upon any renewal of any required policy.

 

7.                         Indemnities; Taxes. Lessee's indemnity and
reimbursement obligations set forth below shall survive the cancellation,
termination or expiration of any Lease or this Agreement.

   

   Master Lease Agreement

2

--------------------------------------------------------------------------------




               (a)     General Indemnity. Lessee shall indemnify, on an
after-tax basis, defend and hold harmless Lessor and its respective officers,
directors, employees, agents and Affiliates (“Indemnified Persons”) against all
claims, liabilities, losses and expenses whatsoever (except those determined by
final decision of a court of competent jurisdiction to have been directly and
primarily caused by the Indemnified Person's gross negligence or willful
misconduct), including court costs and reasonable attorneys' fees and expenses
(together, “Attorneys’ Fees”), in any way relating to or arising out of the
Equipment or any Lease at any time, or the ordering, acquisition, rejection,
installation, possession, maintenance, use, ownership, condition, destruction or
return of the Equipment, including any claims based in negligence, strict
liability in tort, environmental liability or infringement.

 

                 (b)     General Tax Indemnity. Lessee shall pay or reimburse
Lessor, and indemnify, defend and hold Lessor harmless from, on an after- tax
basis, all taxes, assessments, fees and other governmental charges paid or
required to be paid by Lessor or Lessee in any way arising out of or related to
the Equipment or any Lease before or during the Lease Term or after the Lease
Term following an Event of Default, including foreign, Federal, state, county
and municipal fees, taxes and assessments, and property, value-added, sales,
use, gross receipts, excise, stamp and documentary taxes, and all related
penalties, fines, additions to tax and interest charges (“Impositions”),
excluding only Federal and state taxes based on Lessor's net income unless such
taxes are in lieu of any Imposition Lessee would otherwise be required to pay
hereunder. Lessee shall timely pay any Imposition for which Lessee is primarily
responsible under law and any other Imposition not payable or not paid by
Lessor, but Lessee shall have no obligation to pay any Imposition being
contested in good faith and by appropriate legal proceedings, the nonpayment of
which does not, in the opinion of Lessor, result in a material risk of adverse
effect on the title, property, use, disposition or other rights of Lessor with
respect to the Equipment. Upon Lessor's request, Lessee shall furnish proof of
its payment of any Imposition.




                 (c)     Income Tax Indemnity. Except as may be provided in any
Schedule, Lessor shall be treated for federal and state income tax purposes as
the owner of the Equipment and shall be entitled to take into account certain
Tax Benefits in computing its income tax liabilities in connection with any
Lease. If Lessor suffers a Tax Loss by reason of any act or failure to act by
Lessee, or Lessee’s breach of any representation, warranty or agreement in any
Lease then, upon Lessor's demand and at Lessor's option, either: (i) all further
Rent under the Lease, if any, shall be increased by an amount, or (ii) Lessee
shall pay Lessor a lump sum amount, which in either case shall maintain the net
economic after-tax yield, cash-flow and rate of return Lessor originally
anticipated, based on Lessor’s federal and state corporate income tax rate in
effect on the Acceptance Date of the applicable Schedule and other assumptions
originally used by Lessor in evaluating the transaction and setting the Rent
therefor and other terms thereof. Lessee shall also pay Lessor on demand all
interest, costs (including Attorneys’ Fees), penalties and additions to tax
associated with the Tax Loss. Lessor shall have no obligation to contest any Tax
Loss. All references to “Lessor” in this Section 7(c) shall include (A) Lessor's
successors and Assignees, and (B) each member of the affiliated group of
corporations, as defined in Section 1504(a) of the Code, of which Lessor or such
successor or Assignee is at any time a member. As used herein: “Tax Benefits”
means all items of income, deduction (including depreciation consistent with
Lessee's representation in the applicable Schedule), credit, gain or loss
relating to ownership of the Equipment as are provided to owners of similar
equipment under the Code and applicable state tax laws in effect on the
Acceptance Date of such Schedule; and “Tax Loss” means and will be deemed to be
suffered if Lessor loses, is delayed in claiming, is required to recapture, is
not allowed or may not claim all or any portion of any Tax Benefits, provided,
however, that Lessee shall be under no obligation to make any payments with
respect to a Tax Loss to the extent that it (1) is caused by Lessor's failure to
have sufficient taxable income to benefit from any Tax Benefits, or (2) results
from any disposition of Equipment by Lessor other than a disposition of
Equipment following an Event of Default.

 

8.                         Return. Except as may be provided in any Schedule,
upon any cancellation, termination or expiration of any Lease (after the
occurrence of an Event of Default or otherwise), Lessee shall, at its expense,
cause the Equipment to be prepared and adequately protected for shipment by an
authorized manufacturer’s representative and either surrender it to Lessor in
place or, if instructed by Lessor, ship the Equipment to Lessor, freight and
insurance pre-paid, to a place designated by Lessor within the 48 contiguous
United States, in the condition required under Section 4 hereof and under the
applicable Schedule, able to be put into immediate service and to perform at
manufacturer's rated levels (if any), together with all related manuals,
documents and records, and, if applicable, reassembled by an authorized
manufacturer’s representative and immediately qualified for the manufacturer’s
(or its authorized servicing representative’s) then available service contract
or warranty. If requested by Lessor, Lessee shall, at its expense: (i) cause the
Equipment to qualify for all applicable licenses or permits necessary for its
operation and for its intended purpose, and to comply with all specifications
and requirements of applicable federal, state and local laws, regulations and
ordinances; (ii) provide safe, suitable storage, acceptable to Lessor, for the
Equipment for a period not to exceed 90 days from the date of return; and (iii)
cooperate with Lessor in attempting to remarket the Equipment, including display
and demonstration to prospective parties, and allowing Lessor to conduct a
private sale on Lessee's premises. If Lessee does not surrender or return any
item of Equipment to Lessor on the date or in the condition required under a
Lease, in addition to all other available rights and remedies, at Lessor's
election, such Equipment shall continue to be subject to all the terms and
conditions of the Lease, with Rent and other charges continuing to accrue and be
payable under the Lease with respect to such Equipment until it is so
surrendered or returned to Lessor, except that Rent shall accrue at 125% of the
last Rent allocable to such item of Equipment (as reasonably calculated by
Lessor) during the Lease Term, payable on demand.

  

   Master Lease Agreement 

3

--------------------------------------------------------------------------------




  

9.                         Lessee Representations and Agreements. Lessee
represents, warrants and agrees that: (a) Lessee has had for the previous 5
years (except as previously disclosed to Lessor in writing) the legal name and
form of business organization in the state described above; (b) Lessee’s chief
executive office and notice address, taxpayer identification number and any
organizational identification number is as described with its execution of this
Agreement below; (c) Lessee shall notify Lessor in writing at least 30 days
before changing its legal name, state of organization, chief executive office
location or organizational identification number; (d) Lessee is duly organized
and existing in good standing under the laws of the state described above and
all other jurisdictions where legally required in order to carry on its
business, shall maintain its good standing in all such jurisdictions, and shall
conduct its businesses and manage its properties (and cause each of its
Affiliates to conduct its businesses and manage its properties) in compliance
with all applicable laws, rules or regulations binding, in any jurisdiction, on
Lessee and its Affiliates including, without limitation, all anti-money
laundering laws and regulations; (e) the execution, delivery and performance of
this Agreement, each Lease and Related Agreement to which it is a party has been
duly authorized by Lessee, each of which are and will be binding on and
enforceable against Lessee in accordance with their terms, and do not and will
not contravene any other instrument or agreement binding on Lessee; and (f)
there is no pending litigation, tax or environmental claim, proceeding, dispute
or regulatory or enforcement action (and Lessee shall promptly notify Lessor of
any of the same that may hereafter arise) that may adversely affect any
Equipment or Lessee's financial condition or impair its ability to perform its
Obligations. 

 

c) All covenants of Lessee that are based upon a specified level or ratio
relating to assets, liabilities, indebtedness, rentals, net worth, cash flow,
earnings, profitability, or any other accounting-based measurement or test, now
or hereafter existing (collectively, the “Additional Covenants”), in that
certain Loan and Security Agreement dated as of November 9, 2018, as amended
from time to time, between Industrial Services of America, Inc., 7124 Grade Lane
LLC, 7200 Grade Lane LLC and Bank of America, N.A. (“BANA”) or in any
replacement credit facility between Lessee and another financial institution
acceptable to Lessor (each, a “Bank Facility”), are hereby incorporated into and
made a part of this Agreement (with such adjustments to defined terms as may be
necessary to assure consistency), as such Additional Covenants may be amended
from time to time under such Bank Facility, provided, however, that the
Additional Covenants shall be deemed permanently incorporated into this
Agreement, in their then-existing form without further modification or amendment
except as may be agreed to in writing by Lessee and Lessor, upon and
notwithstanding the cancellation or termination of a Bank Facility by either
Lessee, BANA or any replacement lender(s); provided further that any
modification or waiver of any breach (or anticipated breach) of any Additional
Covenant during the 30-day period prior to such cancellation or termination of
such Bank Facility (by reason of amendment, forbearance or otherwise) shall not
constitute a modification or waiver of the corresponding default (or anticipated
default) of such Additional Covenant under this Agreement unless specifically
agreed to in writing by Lessor.




(d)    Lessee shall promptly provide Lessor: (i) prior written notice of the
cancellation or termination of a Bank Facility for any reason, and (ii) upon
request from Lessor, copies of any certificates of compliance and supporting
information and reports in the form required pursuant to a Bank Facility as they
pertain to the Additional Covenants, and shall continue to provide the same to
Lessor notwithstanding the cancellation or other termination of such Bank
Facility, for so long as any Obligations owing to Lessor remain outstanding in
connection with this Agreement. Lessee further acknowledges and agrees that any
event of default under a Bank Facility shall constitute an Event of Default
under this Agreement.

 

10.                         Title; Property; Additional Security. (a) Title;
Personal Property. Each Lease is and is intended to be a lease of personal
property for all purposes. Except as may be provided in any applicable Schedule,
Lessee does not acquire any right, title or interest in or to any Equipment,
except the right to use and possess the same under the terms of the applicable
Lease. Except as specifically provided in the applicable Schedule, Lessee has no
right or option to extend the Lease Term of a Lease or purchase any Equipment.
Lessee assigns all of its rights (but none of its obligations) to Lessor under
any purchase orders, invoices or other contracts of sale with respect to the
Equipment, and conveys whatever right, title and interest it may now or
hereafter have in any Equipment to Lessor. Lessor shall be the sole owner of
Equipment free and clear of all liens or encumbrances, other than Lessee’s
rights under the Lease. Lessee will not create or permit to exist any lien,
security interest, charge or encumbrance on any Equipment except those created
by Lessor and those in favor of BANA to secure the Bank Facility between Lessee,
7124 Grade Lane LLC, 7200 Grade Lane LLC and BANA (provided that such lien is
expressly subordinated to Lessor’s interest therein). The Equipment shall remain
personal property at all times, notwithstanding the manner in which it may be
affixed to realty. Lessee shall obtain and record such instruments and take such
steps as may be necessary to (i) prevent any creditor, landlord, mortgagee or
other entity (other than Lessor) from having any lien, charge, security interest
or encumbrance on any Equipment, and (ii) ensure Lessor's right of access to and
removal of Equipment in accordance with the Lease.

 

(b) Additional Security. To secure the punctual payment and performance of
Lessee’s Obligations under each Lease and, as a separate grant of security, to
secure the payment and performance of all other Obligations owing to Lessor,
Lessee grants to Lessor a continuing security interest in the Collateral,
provided, however, that if there then exists no Event of Default, Lessor’s
security interest in Collateral subject to a Lease shall terminate upon the
payment and performance of all Obligations of Lessee under the applicable Lease.
Notwithstanding the grant of a security interest in any Collateral, Lessee shall
have no right to sell, lease, rent, dispose or surrender possession, use or
operation of any Equipment to any third parties without the prior written
consent of Lessor. The foregoing grant of a security interest shall not of
itself be a factor in determining whether any Lease creates a lease or security
interest in the Equipment under applicable provisions of the UCC.

   

   Master Lease Agreement

4

--------------------------------------------------------------------------------







11.                         Default. Each of the following (a “Default”) shall,
with the giving of any notice or passage of any time period specified,
constitute an “Event of Default” hereunder and under all Leases: (1) Lessee
fails to pay any Rent or other amount owing under any Lease within 10 days of
its due date; (2) Lessee fails to maintain insurance as required herein, or
sells, leases, subleases, assigns, conveys, or suffers to exist any lien,
charge, security interest or encumbrance on, any Equipment without Lessor's
prior consent, or any Equipment is subjected to levy, seizure or attachment; (3)
Lessee fails to perform or comply with any other covenant or obligation under
any Lease or Related Agreement and, if curable, such failure continues for 30
days after written notice thereof by Lessor to Lessee; (4) any representation,
warranty or other written statement made to Lessor by Lessee in connection with
this Agreement, any Lease, Related Agreement or other Obligation, or by any
Guarantor pursuant to any Guaranty (including financial statements) proves to
have been incorrect in any material respect when made; (5) Lessee (w) enters
into any merger or consolidation with, or sells or transfers all or any
substantial portion of its assets to, or enters into any partnership or joint
venture other than in the ordinary course of business with, any entity, (x) dies
(if a natural person), dissolves, liquidates or ceases or suspends the conduct
of business, or ceases to maintain its existence, (y) if Lessee is a privately
held entity, enters into or suffers any transaction or series of transactions as
a result of which Lessee is directly or indirectly controlled by persons or
entities not directly or indirectly controlling Lessee as of the date hereof, or
(z) if Lessee is a publicly held entity, there shall be a change in the
ownership of Lessee's stock or other equivalent ownership interest such that
Lessee is no longer subject to the reporting requirements of, or no longer has a
class of equity securities registered under, the Securities Act of 1933 or the
Securities Exchange Act of 1934; (6) Lessee undertakes any general assignment
for the benefit of creditors or commences any voluntary case or proceeding for
relief under the federal bankruptcy code, or any other law for the relief of
debtors, or takes any action to authorize or implement any of the foregoing; (7)
the filing of any petition or application against Lessee under any law for the
relief of debtors, including proceedings under the federal bankruptcy code, or
for the subjection of property of Lessee to the control of any court, receiver
or agency for the benefit of creditors if such petition or application is
consented to by Lessee or is otherwise not dismissed within 60 days from the
date of filing; (8) any default occurs under any other lease, credit or other
agreement or instrument to which Lessee and Lessor or any Affiliate of Lessor
are now or hereafter party; (9) any default occurs under any other agreement or
instrument to which Lessee is a party and under which there is outstanding,
owing or committed an aggregate amount greater than $250,000; (10) any attempted
repudiation, breach or default of any Guaranty; or (11) the occurrence of any
event described in clauses (4) through (9) above with reference to any Guarantor
or any controlling shareholder, general partner or member of Lessee. Lessee
shall promptly notify Lessor in writing of any Default or Event of Default.

       

12.                         Remedies. (a) Upon the occurrence of an Event of
Default, Lessor may, in its discretion, exercise any one or more of the
following remedies with respect to any or all Leases or Equipment: (1) cause
Lessee to promptly discontinue use of or disable any Equipment, or to assemble
and return any Equipment or other Collateral in accordance with the terms of the
applicable Lease; (2) remedy such Event of Default or proceed by court action,
either at law or in equity, to enforce performance of the applicable provisions
of any Lease; (3) with or without court order, enter upon the premises where
Equipment is located and repossess and remove the same, all without liability
for damage to such premises or by reason such entry or repossession, except for
Lessor's gross negligence or willful misconduct; (4) dispose of any Equipment in
a public or private transaction, or hold, use, operate or keep idle the
Equipment, free and clear of any rights or interests of Lessee therein; (5)
recover direct, incidental, consequential and other damages for the breach of
any Lease, including the payment of all Rent and other amounts payable
thereunder (discounted at the Discount Rate with respect to any accelerated
future amounts), and all costs and expenses incurred by Lessor in exercising its
remedies or enforcing its rights thereunder (including all Attorneys’ Fees); (6)
by written notice to Lessee, cancel any Lease and, as liquidated damages for the
loss of Lessor's bargain and not as a penalty, declare immediately due and
payable an amount equal to the Stipulated Loss Value applicable to such Leases
which Lessee acknowledges to be reasonable liquidated damages in light of the
anticipated harm to Lessor that might be caused by an Event of Default and the
facts and circumstances existing as of the Acceptance Date of each Lease; (7)
without notice to Lessee, apply or set-off against any Obligations all security
deposits, advance payments, proceeds of letters of credit, certificates of
deposit (whether or not matured), securities or other additional collateral held
by Lessor or otherwise credited by or due from Lessor to Lessee; or (8) pursue
all other remedies provided under the UCC or other applicable law. Upon the
commencement of any voluntary case under the federal bankruptcy code concerning
the Lessee, the remedy provided in clause (6) above shall be automatically
exercised without the requirement of prior written notice to Lessee or of any
other act or declaration by Lessor, and the liquidated damages described therein
shall be immediately due and payable. Lessee shall pay interest equal to the
lesser of: (a) 8% per annum, or (b) the highest rate permitted by applicable law
(“Default Rate”) on (i) any amount other than Rent owing under any Lease and not
paid when due, (ii) Rent not paid within 30 days of its due date, and (iii) any
amount required to be paid upon cancellation of any Lease under this Section 12.
Any payments received by Lessor after an Event of Default, including proceeds of
any disposition of Equipment, shall be applied in the following order: (A) to
all of Lessor's costs (including Attorneys’ Fees), charges and expenses incurred
in taking, removing, holding, repairing and selling or leasing the Equipment or
other Collateral or enforcing the provisions hereof; (B) to the extent not
previously paid by Lessee, to pay Lessor for any damages then remaining unpaid
hereunder; (C) to reimburse Lessee for any sums previously paid by Lessee as
damages hereunder; and (D) the balance, if any, shall be retained by Lessor.

   

  Master Lease Agreement

5

--------------------------------------------------------------------------------




   

(b)    No remedy referred to in this Section 12 shall be exclusive, each shall
be cumulative (but not duplicative of recovery of any Obligation) and in
addition to any other remedy referred to above or otherwise available to Lessor
at law or in equity, and all such remedies shall survive the cancellation of any
Lease. Lessor’s exercise or partial exercise of, or failure to exercise, any
remedy shall not restrict Lessor from further exercise of that remedy or any
other available remedy. No extension of time for payment or performance of any
Obligation shall operate to release, discharge, modify, change or affect the
original liability of Lessee for any Obligations, either in whole or in part.
Lessor may proceed against any Collateral or Guarantor, or may proceed
contemporaneously or in the first instance against Lessee, in such order and at
such times following an Event of Default as Lessor determines in its sole
discretion. In any action to repossess any Equipment or other Collateral, Lessee
waives any bonds and any surety or security required by any applicable laws as
an incident to such repossession. Notices of Lessor's intention to accelerate,
acceleration, nonpayment, presentment, protest, dishonor, or any other notice
whatsoever (other than notices of Default specifically required of Lessor
pursuant to Section 11 above) are waived by Lessee and any Guarantor. Any notice
given by Lessor of any disposition of Collateral or other intended action of
Lessor which is given in accordance with this Agreement at least 5 business days
prior to such action, shall constitute fair and reasonable notice of such
action.

 

(c)    Lessee is or may become indebted under or in respect of one or more
leases, loans, notes, credit agreements, reimbursement agreements, security
agreements, title retention or conditional sales agreements, or other documents,
instruments or agreements, whether now existing or hereafter arising, evidencing
Lessee's obligations for the payment of borrowed money or other financial
accommodations owing to one or more Affiliates of Lessor or any of its
successors by merger or otherwise (“Affiliated Obligations”). If Lessee pays or
prepays all or substantially all of its Affiliated Obligations, whether or not
such payment or prepayment is voluntarily or involuntarily made by Lessee before
or after any default or acceleration of such Affiliated Obligations, or if the
Affiliated Obligations are otherwise terminated or Lessor or any of its
Affiliates is no longer party thereto, then Lessee shall pay, at Lessor’s option
and immediately upon notice from Lessor, all or any part of Lessee's Obligations
owing to Lessor in connection with this Agreement, including but not limited to
Lessee's payment of Stipulated Loss Value for all or any Leases, as set forth in
such notice from Lessor.

       

13.                         Assignment. Lessor and any Assignee may assign or
transfer any of Lessor's interests in any Lease or Equipment without notice to
Lessee, subject, however, to the rights of Lessee to use and possess the
Equipment under such Lease for so long as no Event of Default has occurred and
is continuing. Lessee agrees that: (i) the rights of any Assignee shall not be
affected by any breach or default of Lessor or any prior Assignee, and Lessee
shall not assert any defense, rights of set-off or counterclaim against any
Assignee, nor hold or attempt to hold such Assignee liable for any such breach
or default; (ii) no Assignee shall be required to assume any obligations of
Lessor under any Lease except the obligation of non-interference in Section 1
above, (iii) any Assignee expressly assuming the obligations of Lessor shall
thereupon be responsible for Lessor's duties under the applicable Lease accruing
after assignment and Lessor shall be released from such duties, and (iv) Lessee
shall execute and deliver upon request such additional documents, instruments
and assurances as Lessor deems necessary in order to (y) acknowledge and confirm
all of the terms and conditions of any Lease and Lessor's or such Assignee’s
rights with respect thereto, and Lessee’s compliance with all of the terms and
provisions thereof, and (z) preserve, protect and perfect Lessor’s or Assignee’s
right, title or interest hereunder and in any Equipment, including, without
limitation, such UCC financing statements or amendments, control agreements,
corporate or member resolutions, votes, notices of assignment of interests, and
confirmations of Lessee’s obligations and representations and warranties with
respect thereto as of the dates requested. Lessor may disclose to any potential
Assignee any information regarding Lessee, any Guarantor and their Affiliates.
Lessee shall not assign, pledge, hypothecate or in any way dispose of any of its
rights or obligations under any Lease, or enter into any sublease of any
Equipment, without Lessor's prior written consent. Any purported assignment,
pledge, hypothecation, disposal or sublease by Lessee made without Lessor’s
prior written consent shall be null and void.

 

14.                         Financial and Other Data. (a) During any Lease Term,
Lessee shall (i) maintain books and records in accordance with generally
accepted accounting principles consistently applied (“GAAP”) and prudent
business practice; (ii) promptly provide Lessor, within 120 days after the close
of each fiscal year, and, upon Lessor's request, within 45 days of the end of
each quarter of Lessee's and any Guarantor’s fiscal year, a copy of financial
statements for Lessee and each Guarantor requested by Lessor, in each case
prepared in accordance with GAAP and (in the case of annual statements) audited
by independent certified public accountants and (in the case of quarterly
statements) certified by the chief financial officer of Lessee or Guarantor, as
applicable; provided, however, that for so long as Lessee or any such Guarantor
(y) provides financial reports to BANA as and when required by the Bank Facility
between Lessee and BANA or (z) legally and timely filing annual and quarterly
financial reports on Forms 10-K and 10- Q with the Securities and Exchange
Commission which are readily available to the public, the filing of such reports
shall satisfy the foregoing financial statement reporting requirements for such
entity; and (iii) furnish Lessor all other financial information and reports and
such other information as Lessor may reasonably request concerning Lessee, any
Guarantor and their respective affairs, or the Equipment or its condition,
location, use or operation.

  

   Master Lease Agreement

6

--------------------------------------------------------------------------------




   

(b)   Lessee represents and warrants that all information and financial
statements at any time furnished by or on behalf of Lessee or any Guarantor are
accurate and reasonably reflect as of their respective dates, results of
operations and the financial condition of Lessee, such Guarantor or other entity
they purport to cover. Credit and other information regarding Lessee, any
Guarantor or their Affiliates, any Lease or Equipment may be disclosed by Lessor
to its Affiliates, agents and potential Assignees, notwithstanding anything
contained in any agreement that may purport to limit or prohibit such
disclosure.

 

15.                         Definitions.

 

As used herein, the following terms shall have the meanings assigned or referred
to them below:

“Affiliate” means any entity controlling, controlled by or under common control
with the referent entity; “control” includes (i) the ownership of 25% or more of
the voting stock or other ownership interest of any entity and (ii) the status
of a general partner of a partnership or managing member of a limited liability
company.

“Assignee” means any assignee or transferee of all or any of Lessor’s right,
title and interest in any Lease or any Equipment. “Code” means the Internal
Revenue Code of 1986, as amended.

“Collateral” means and includes all of Lessee's right, title and interest in and
to all Equipment, together with: (i) all parts, attachments, accessories and
accessions to, substitutions and replacements for, each item of Equipment; (ii)
all accounts, chattel paper, and general intangibles arising from or related to
any sale, lease, rental or other disposition of any Equipment to third parties,
or otherwise resulting from the possession, use or operation of any Equipment by
third parties, including instruments, investment property, deposit accounts,
letter of credit rights, and supporting obligations arising thereunder or in
connection therewith; (iii) all insurance, warranty and other claims against
third parties with respect to any Equipment; (iv) all software and other
intellectual property rights used in connection therewith; (v) proceeds of all
of the foregoing, including insurance proceeds and any proceeds in the form of
goods, accounts, chattel paper, documents, instruments, general intangibles,
investment property, deposit accounts, letter of credit rights and supporting
obligations; and (vi) all books and records regarding the foregoing, in each
case, now existing or hereafter arising.

“Discount Rate” means the 1-year Treasury Constant Maturity rate as published in
the Selected Interest Rates table of the Federal Reserve statistical release
H.15(519) for the week ending immediately prior to the original Acceptance Date
of a Lease (or if such rate is no longer determined or published, a successor or
alternate rate selected by Lessor).

“Equipment” means the items, units and groups of personal property, licensed
materials and fixtures described in each Schedule, together with all
replacements, parts, additions, accessories and substitutions therefor; and
“item of Equipment” means a “commercial unit” as defined and described in
Article 2A of the UCC, and includes each functionally integrated and separately
marketable group or unit of Equipment.

“Guarantor” means any guarantor, surety, endorser, general partner or co-lessee
of Lessee, or other party liable in any capacity, or providing additional
collateral security for, the payment or performance of any Obligations of
Lessee.

“Guaranty” means any guaranty, surety instrument, security, indemnity,
“keep-well” agreement or other instrument or arrangement from or with any
Guarantor.

“Obligations” means and includes all obligations of Lessee owing to Lessor under
this Agreement, any Lease or Related Agreement, or of any Guarantor owing to
Lessor under any Guaranty, together with all other obligations, indebtedness and
liabilities of Lessee to Lessor under any other financings, leases, loans,
notes, progress payment agreements, guaranties or other agreements, of every
kind and description, now existing or hereafter arising, direct or indirect,
joint or several, absolute or contingent, whether for payment or performance,
regardless of how the same may arise or by what instrument, agreement or book
account they may be evidenced, including without limitation, any such
obligations, indebtedness and liabilities of Lessee to others which may be
obtained by Lessor through purchase, negotiation, discount, transfer, assignment
or otherwise.

“Related Agreement” means and includes any Guaranty and any approval letter or
progress payment, assignment, security or other agreement or addendum related to
this Agreement, any Lease or any Collateral to which Lessee or any Guarantor is
a party.

“Stipulated Loss Value” means, as of any particular date, the product obtained
by multiplying the “Lessor’s Cost” specified in the Schedule by the percentage
set forth in the “Schedule of Stipulated Loss Values” attached to the Schedule,
specified opposite the Rent installment number (or date) becoming due
immediately after the Casualty, Event of Default or other event requiring the
calculation of Stipulated Loss Value. If there is no Schedule of Stipulated Loss
Values attached to a Schedule, or if the Schedule of Stipulated Loss Values does
not otherwise cover a Rent installment number (or date), Stipulated Loss Value
on any Rent payment date shall equal the net present value of: (a) all unpaid
Rent for the remainder of the Lease Term, plus (b) the amount of any purchase
obligation, fixed price purchase option, or TRAC amount payment or, if there is
no such obligation, option or payment, then the fair market value of the
Equipment as of the end of the Lease Term, as estimated by Lessor in its sole
discretion, all discounted to present value at the Discount Rate.

“UCC” means the Uniform Commercial Code in effect in the state specified in
Section 16(f) of this Agreement.

“Vendor” means the manufacturer, distributor, supplier or other seller (whether
or not a merchant or dealer) of the Equipment and any sales representative or
agent thereof.

Master Lease Agreement

7

--------------------------------------------------------------------------------




   

16.                       Miscellaneous. (a) At Lessor's request, Lessee shall
execute, deliver, file and record such financing statements and other documents
as Lessor deems necessary to protect Lessor's interest in the Equipment and to
effectuate the purposes of any Lease or Related Agreement, and Lessee
authorizes, and irrevocably appoints Lessor as its agent and attorney-in-fact,
with right of substitution and coupled with an interest, to (i) execute,
deliver, file, and record any such item, and to take such action for Lessee and
in Lessee's name, place and stead, (ii) make minor corrections to manifest
errors in factual data in any Schedule and any addenda, attachments, exhibits
and riders thereto, and (iii) after the occurrence of an Event of Default,
enforce claims relating to the Equipment against insurers, Vendors or other
persons, and to make, adjust, compromise, settle and receive payment under such
claims; but without any obligation to do so.

 

(b)         Federal law requires all financial institutions to obtain, verify
and record information that identifies each entity that obtains a loan or other
financial accommodation. The first time Lessee requests a financial
accommodation from Lessor, the Lessor may ask for Lessee’s (or any Guarantor’s)
legal name, address, tax ID number and other identifying information. Lessee
shall promptly provide copies of business licenses or other documents evidencing
the existence and good standing of Lessee or any Guarantor requested by Lessor.

 

(c)            Time is of the essence in the payment and performance of all of
Lessee’s Obligations under any Lease or Related Agreement. This Agreement, and
each Lease or Related Agreement may be executed in one or more counterparts,
each of which shall constitute one and the same agreement. All demands, notices,
requests, consents, waivers and other communications concerning this Agreement
and any Lease or Related Agreement shall be in writing and shall be deemed to
have been duly given when received, personally delivered or three business days
after being deposited in the mail, first class postage prepaid, or the business
day after delivery to an express carrier, charges prepaid, addressed to each
party at the address provided herein, or at such other address as may hereafter
be furnished in writing by such party to the other.

 

(d)         Except as otherwise agreed between Lessee and Lessor in writing,
Lessee shall reimburse Lessor upon demand for costs and expenses incurred by
Lessor in connection with the execution and delivery of this Agreement, any
Lease or Related Agreement. Lessee shall reimburse Lessor on demand for all
costs (including Attorneys’ Fees) incurred by Lessor in connection with Lessee’s
exercise of any purchase or extension option under any Lease, or any amendment
or waiver of the terms of this Agreement or any Lease or Related Agreement
requested by Lessee.

 

(e)            Any provisions of this Agreement or any Lease or Related
Agreement which are unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions thereof, and any such unenforceability
shall not render unenforceable such provisions in any other jurisdiction. Any
requirement for the execution and delivery of any document, instrument or notice
may be satisfied, in Lessor’s discretion, by authentication as a record within
the meaning of, and to the extent permitted by, Article 9 of the UCC.

 

(f)         THIS AGREEMENT AND ANY LEASE OR RELATED AGREEMENT, AND THE LEGAL
RELATIONS OF THE PARTIES THERETO, SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND, WITHOUT
REGARD TO CHOICE OF LAW PRINCIPLES; THE PARTIES CONSENT AND SUBMIT TO THE
JURISDICTION OF THE STATE AND FEDERAL COURTS OF SUCH STATE FOR THE PURPOSES OF
ANY SUIT, ACTION OR OTHER PROCEEDING ARISING THEREFROM, AND EXPRESSLY WAIVE ANY
OBJECTIONS THAT IT MAY HAVE TO THE VENUE OF SUCH COURTS. THE PARTIES EXPRESSLY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT
THERETO. IN NO EVENT SHALL LESSOR HAVE ANY LIABILITY TO LESSEE FOR INCIDENTAL,
GENERAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES. Any cause of action by
Lessee against Lessor relating to this Agreement or any Lease or Related
Agreement shall be brought within one year after any such cause of action first
arises, and Lessee hereby waives the benefit of any longer period provided by
statute.

 

(g)               EACH LEASE, TOGETHER WITH THIS AGREEMENT AND ANY RELATED
AGREEMENTS, (i) CONSTITUTES THE FINAL AND ENTIRE AGREEMENT BETWEEN THE PARTIES
SUPERSEDING ALL CONFLICTING TERMS OR PROVISIONS OF ANY PRIOR PROPOSALS, APPROVAL
LETTERS, TERM SHEETS OR OTHER AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES,
(ii) MAY NOT BE CONTRADICTED BY EVIDENCE OF (y) ANY PRIOR WRITTEN OR ORAL
AGREEMENTS OR UNDERSTANDINGS, OR (z) ANY CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES; and (iii) MAY

   

 Master Lease Agreement

8

--------------------------------------------------------------------------------




NOT BE AMENDED, NOR MAY ANY RIGHTS THEREUNDER BE WAIVED, EXCEPT BY AN INSTRUMENT
IN WRITING SIGNED BY THE PARTY CHARGED WITH SUCH AMENDMENT OR WAIVER.

 

In Witness Whereof, Lessor and Lessee have executed this Agreement as of the
date first above written.

  

BANC OF AMERICA LEASING & CAPITAL, LLC (Lessor)
INDUSTRIAL SERVICES OF AMERICA, INC. (Lessee) By:  /s/ Tia Booker               
                        
By:  /s/ Todd L. Phillips                                  Print Name:  Tia
Booker                               
Print Name:  Todd L. Phillips                          Title:  Assistant Vice
President                     
Title:  CEO, President, CFO                           



Taxpayer ID #:  59-0712746                         

Org. ID # (if any):                                         

Chief Executive Office:                                 









 

 




Master Lease Agreement 

9

--------------------------------------------------------------------------------